Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.
The amendment filed with the RCE submission of November 9, 2022 has been entered and considered.  With the entry of the amendment, claim 6 is canceled, claims 7-11 are withdrawn, and claims 1-5 are pending for examination.
 
Election/Restrictions
Claims 7-11 (as now pending) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now refers to “a Y-Si-O mesophase is included in the yttrium based granular powder before the atmospheric plasma spraying” and later that a difference in mean grain diameter of the silica powder and the yttrium compound is 30 % or less, “such that the Y-Si-O mesophase is greater than 0 wt% and less than 10 wt% is in the yttrium-based granular powder before spraying”.  The claim now indicates that the mesophase is in the powder before spraying, but it is noted that the specification at page 15, line 1-7 refers to the possibility of a mesophase of Y-Si-O occurring with conversion of SiO2 into the mesophase and refers to it in the coating, and also note page 16, lines 4-8, refer to grain diameters of the silica and yttrium compound powder, with the possibility of excess Y-Si-O mesophase “generated during coating formation”.  Otherwise the originally filed disclosure generally refers to the yttrium based granular powder having the >0 wt% and less than 10 wt% of the mesophase, and also that the spray coating may have this mesophase amount.  It is not specifically described when the ”powder” has this amount of mesophase – before coating, during coating, and/or after coating.  With all description in the disclosure of actually forming a mesophase occurring during spraying and being in the coating, it is not supported to specifically provide that the mesophase is present before the plasma spraying occurs.  Furthermore, the wording of the claim also now indicates that the difference in the mean grain diameter of the silica and yttrium compound powders is such to give the mesophase claimed range amount before spraying.  However, the specification at page 16, lines 4-8, when referring to the difference in mean grain diameter of 30% or less, simply says that if the grain dimeter of the silica powder is at least 30% than that of the Y compound powder, an excess amount of Y-Si-O mesophase may be generated “during coating formation”, not that the mesophase is present before spraying. Therefore, it is not shown how the claimed difference in mean grain diameter of 30% or less would  be such to give the mesophase amount in the powder before spraying.   Therefore, it is understood that the claim contains new matter.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “a Y-Si-O mesophase is included in the yttrium based granular powder before the atmospheric plasma spraying” and later that a difference in mean grain diameter of the silica powder and the yttrium compound is 30 % or less, “such that the Y-Si-O mesophase is greater than 0 wt% and less than 10 wt% is in the yttrium-based granular powder before spraying”.  This is confusing as worded, where mesophase is commonly understood to refer to a state of mater intermediate between liquid and solid.  Is this what is intended?  There is no description in the disclosure as filed.  Furthermore, it is indicated that the mesophase is in the powder before spraying, but it is noted that the specification at page 15, line 1-7 refers to the possibility of a mesophase of Y-Si-O occurring with conversion of SiO2 into the mesophase and refers to it in the coating,  and as well, the specification at page 16, lines 4-8 refers to mesophase generated during coating, thus it is confusing as to how the mesophase is present before spraying, other than by having a difference in mean diameter as claimed.  For the purpose of examination, it is understood that at a minimum, the mesophase is present if the mean diameter different is as claimed, but applicant should clarify what is intended, without adding new matter.
Claim 1 refers to refers to the yttrium compound powder having a content of 90-99.9 mass % and the silica powder having a content of 0.1-10 mass%, however, it is not clarified what the percent is based on.  Is it of the total mix of the two materials? The amount in the powder?   For the purpose of examination, it is understood that either of these is what is intended, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaki et al (US 2008/0292890), EIHER alone OR further in view of Tsukatani et al (US 2002/0018902).
Claim 1: Hayasaki teaches a method of producing a yttrium based thermal spray coating (0085-0093, for example), where a coating is formed by atmospheric plasma spraying (note 0086, 0091, 0128) of a yttrium based granular powder comprising at least one yttrium compound (such as Y2O3) and a silica powder (SiO2) (note 0087-0089, 0127), where the powder can be made with simply the Y2O3 and 0.001 to 3 wt% of SiO2 (note 0089) and it is further noted in examples that resulting amount of SiO2 in the resulting coating can be 0.1 or 1 wt% for example (Table 2), where the coating thickness can be up to 500 microns by providing multiple passes of the thermal spray (0093).  It is also noted that the yttria particle size for making the powder can be 0.5 to 10 microns (0087), and the silica can have a particle size of about 1 micron (0088), with the granulation of powders together giving particle sizes of 10-50 microns for the plasma spraying (0089-0090), and the plasma spraying heats the particles to melt and coat the substrate (0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayasaki to optimize the coating thickness from the taught range of 500 microns or less (up to 500 microns), giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   Furthermore, it also would have been obvious to optimize the wt% of silica used in the powder from the range taught by Hayaskai above, giving a value of 0.1 to 3 wt%, for example, since it would have been obvious to optimize from the range claimed and further from the values in the examples of resulting amounts of SiO2 in the coating (noting how the amount in the coating can reflect the same range as the powder, for example, noting 0092), and the examples also would direct using amounts in the claimed range such as 0.1 or 1 wt% SiO2, and also to optimize the size of the yttrium compound powder (yttria) from the range of 0.5 to 10 microns and the silica powder.  Note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This would suggest using a mean grain diameter of, for example 1 micron (from optimizing the yttria particle size) for the Y2O3 powder, and a mean grain diameter of 1 micron (as the particle size) for the SiO2, and with 97-99.9 mass% Y2O3 (as the inverse of the SiO2 amount) and 0.1 to 3 mass% SiO2 used (or 99 or 99.9 mass% Y2O3 and 1 or 0.1 mass% SiO2, respectively) in the mixing of the powders to form the granular powder) (note 0089, 0127, and the discussion above), where as a result of using the same particle size, the difference in the mean grain diameter of the yttria (yttrium compound) powder and the silica powder would be 0% (so less than 30 %).  As to the Y-Si-O mesophase to the extent claimed, since the same materials in the same amounts and sizes are provided for the granular powder, the Y-Si-O mesophase in the same amount be provided (noting the 35 USC 112 rejection above as to mesophase).  Note Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Optionally, further using Tsukatani, Tsukatani further describes how thermal spray powders can be formed using granulated powders (0018) and can use a rare earth oxide powder (including yttrium as a rare earth) and silicon oxide/silica powder that are mixed to form the powder (0022, 0037) and can have particle sizes of 5-80 microns for spraying (0023), where particles used for granulation can have a size of 0.5 to 10 microns (0027), and where it is described how granulation of the powder can include mixing with solvent, granulating to give an agglomeration of particles, drying, and then calcinating at 1200-1800 degrees C for 1-10 hours to give a thermal spray powder of 5-80 microns in size (0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayasaki to optimize the coating thickness and particle amounts used for granulating as discussed above, and then to further provide the granulation process with mixing the particles with solvent, granulating to give an agglomeration of particles, drying, and then calcinating at 1200-1800 degrees C for 1-10 hours to give a thermal spray powder as suggested by Tsukatani to provide a predictably acceptable granulation process, as Hayasaki describes granulating and Tsukatani describes how a granulation process can conventionally be provided for similar materials with the steps as discussed above, where it would have been suggested to optimize the time and temperature for calcinating to get the best results for the specific materials from the ranges given.  This would further be understood to provide the Y-Si-O mesophase if provided in the making of the granular powder before plasma spraying (note the 35 USC 112 rejection above), since the same steps described by applicant with heating and granulation would be provided for making the powder (and as well the same optimized sizes as discussed for Hayasaki would be provided). Note Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 5: It would further be understood when providing the process of Hayasaki, EITHER alone OR further in view of Tsukatani, the silicon element would be partially vaporized as the same process of atmospheric plasma spraying (with Hayasaki noting the extremely high plasma temperatures that would melt the yttria, 0091) and with the melting of the yttria and the same presence of silica particles of sizes as described for claim 1, it is understood that the silica would vaporize as described in the present application.

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaki EITHER alone OR further in view of Tsukatani as applied to claims 1 and 5 above, and further in view of Thippareddy et al (US 2010/0048379), EITHER alone OR further in view of Takai et al (US 2017/0029628).
Claims 2, 3, 4: As to the performing of the plasma spraying with an inert gas with a flow rate of 40-60 NLPM (claim 2), or a plasma generation current intensity is 500-700 A (claim 3) or a spray distance of 120-230 mm and a feed rate of a feeder is 10-30 g/min, Hayasaki notes plasma spraying with argon (inert gas) as working gas and adding hydrogen, and a feed rate of the powder of 30 g/min (0128-0129, which would be understood to further suggest that a feeder would be present to provide the actual feeding, since a supplier for the powder would be needed), but does not note the specific flow rate of the argon or the current and uses a smaller spray distance of about 100 mm between the substrate and injection port/nozzle of a thermal spray apparatus (sprayer to the extent claimed) (0091, 0129), however, Thippareddy describes conventional plasma spraying conditions for spraying a yttrium oxide containing powder (here YSZ) including using a current of 660 A and a flow rate of 42 NPLM of argon with additional hydrogen and a spray distance of 15 cm (150 mm) (0093).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayasaki EITHER alone OR further in view of Tsukatani to use the plasma spraying generation current intensity of 660 A, argon flow rate of 42 NPLM and spray distance of 150 mm as suggested by Thippareddy with an expectation of predictably acceptable results, because Hayasaki would indicate APS spraying using argon and hydrogen gas and a feed rate of 30 g/min for the powder, and Thippareddy would suggest other conventional features when using plasma spraying with argon and hydrogen gas would include the plasma spraying generation current intensity of 660 A, argon flow rate of 42 NPLM and spray distance of 150 mm, giving the suggested features of claims 2-4.
Optionally, additionally using Takai, Takai would further suggest to optimize argon/hydrogen atmospheric plasma spraying when spraying yttrium oxide, including spray distance, current value, feed rates of argon (note 0025), and thus it further would have been obvious to one of ordinary skill in the art to modify Hayasaki EITHER alone OR further in view of Tsukatani to use the plasma spraying generation current intensity of 660 A, argon flow rate of 42 NPLM and spray distance of 150 mm as suggested by Thippareddy  and Takai with an expectation of predictably acceptable results, because Hayasaki would indicate APS spraying using argon and hydrogen gas and a feed rate of 30 g/min for the powder, and Thippareddy would suggest other conventional features when using plasma spraying with argon and hydrogen gas would include the plasma spraying generation current intensity of 660 A, argon flow rate of 42 NPLM and spray distance of 150 mm, and Takai would indicate that such features would be optimized when spraying yttrium oxide by APS, further suggesting to optimize these features, which would include optimizing to the values described by Thippareddy as known, giving the suggested features of claims 2-4.

Applicant describes examples in the specification, but a showing of criticality commensurate in scope to what is claimed has not been made as for MPEP 716.02(d).  For example, no showing has been made as to thickness, current, argon flow rate, or distance (where all tested examples use the same current, argon flow rate, feed rate, and spray distance in the claimed range and thickness is not described).  Furthermore, as to the grain size, all grain size tested was in the claimed range. As to the mixing ratio, amounts at the lower end amounts of the silica powder (0.1 wt% and slightly less) were not tested, and amounts slightly above the higher end (slightly above 10 wt% were not tested).  Furthermore, as to the amount of yttria/silica, this would be suggested by Hayasaki as discussed above.  Furthermore, there was no testing results shown as to the Y-Si-O mesophase amounts.  Furthermore, all tests were made using Y2O3, and not the other possible yttrium compounds.  Furthermore as the mean grain diameter difference of 30 % or less, no showing of criticality has been made.  At page 16, lines 4-8 of the specification, it is merely indicated that if the mean grain size of the silica powder is at least 30 % greater than that of the yttrium compound powder, an excess amount of the mesophase “may” be generated during coating formation. This does not mean that this necessarily happens, and furthermore, the claim also controls for the reverse, such as the yttrium compound cannot be more than 30 % larger than the silica, where the results of that are not discussed.  In fact, in the Examples, preparation Example 1 has a yttria size more than 8 times as large as the silica size, and it is used for Examples 1 and 2 of the invention with acceptable results.

 The rejection of claims 1, 5 and 6 under 35 U.S.C. 103 as being unpatentable over Fenwick et al (US 2019/0131113) in view of Tsukatani et al (US 2002/0018902) EITHER alone OR Hayasaki et al (US 2008/0292890) is withdrawn due to the amendments changing the scope of the claims of November 9, 2022.

Japan 2007-321183 also discusses plasma spraying a granulated powder of Y2O3 with 0.2 to 5.0 % SiO2 to a thickness of 10-500 microns (note 0013-0014, 0024-0025), which provides a reduced and dense yttria film (0017).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,473,181 (hereinafter ‘181, issued from 17/401,145) in view of Hayasaki et al (US 2008/0292890).
As to present claims 1 and 5, ‘181 provides forming a yttrium-based thermal spray coating (where it would be understood that to provide the coating a thermal spray process of applying the coating onto a substrate would be needed), where the powder used would be a granular powder  with one or more yttrium compound powders such as Y2O3, etc. and a silica powder (claims 1-5), where the powder can be formed by mixing 90-99.9 mass% of the yttrium compound powder with average diameter (can correspond to mean grain diameter) of 0.1 to 10 microns mixed with 0.1 to 10 mass % of the silica powder having an average diameter (can correspond to mean grain diameter) of 0.1 to 10 microns (claim 2) and a silicon element can be vaporized during the coating manufacturing (claim 5), and where in the powder a Y-Si-O intermediate phase is included in an amount of more than 0 wt% and less than 10 wt% (understood to at least include the mesophase), and where the size of the powders used can be optimized from the ranges given, which would give a difference in mean grain size within the range taught, so also understood to have mesophase from the size range.
As to the coating by atmospheric plasma spraying to a thickness of 100-250 microns,  Hayasaki teaches a method of producing a yttrium based thermal spray coating (0085-0093, for example), where a coating is formed by atmospheric plasma spraying (note 0086, 0091, 0128) of a yttrium based granular powder comprising at least one yttrium compound (such as Y2O3) and a silica powder (SiO2) (note 0087-0089, 0127), where the powder can be made with simply the Y2O3 and 0.001 to 3 wt% of SiO2 (note 0089) and it is further noted in examples that resulting amount of SiO2 in the resulting coating can be 0.1 or 1 wt% for example (Table 2), where the coating thickness can be up to 500 microns by providing multiple passes of the thermal spray (0093).  It is also noted that the yttria particle size for making the powder can be 0.5 to 10 microns (0087), and the silica can have a particle size of about 1 microns (0088), with the granulation of powders together giving particle sizes of 10-50 microns for the plasma spraying (0089-0090), and the plasma spraying heats the particles to melt and coat the substrate (0091).
It would have been obvious to one of ordinary skill in the art to modify ‘181 to apply the coating to a substrate by atmospheric plasma spraying and optimize the coating thickness from the taught range of 500 microns or less (up to 500 microns), giving a value in the claimed range, as suggested by Hayasaki with an expectation of predictably acceptable results, since Hayasaki would show when providing similar particles as in ‘181 it is known to apply a coating with such powder by atmospheric plasma spraying as the thermal spraying application method and to provide a thickness of 500 microns or less, and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,473,181 (hereinafter ‘181, issued from 17/401,145) in view of Hayasaki et al (US 2008/0292890), as in the paragraph above, and further in view of Thippareddy et al (US 2010/0048379). 
Claims 2-4, as to the performing of the plasma spraying with an inert gas with a flow rate of 40-60 NLPM (claim 2), or a plasma generation current intensity is 500-700 A (claim 3) or a spray distance of 120-230 mm and a feed rate of a feeder is 10-30 g/min, Hayasaki notes plasma spraying with argon (inert gas) as working gas and adding hydrogen, and a feed rate of the powder of 30 g/min (0128-0129, which would be understood to further suggest that a feeder would be present to provide the actual feeding, since a supplier for the powder would be needed), giving suggested conditions for application, but does not note the specific flow rate of the argon or the current and uses a smaller spray distance of about 100 mm between the substrate and injection port/nozzle of the thermal spray apparatus (sprayer to the extent claimed) (0091, 0129), however, Thippareddy describes conventional plasma spraying conditions for spraying a yttrium oxide containing powder (here YSZ) including using a current of 660 A and a flow rate of 42 NPLM of argon with additional hydrogen and a spray distance of 15 cm (150 mm) (0093).  Therefore, it further would have been obvious to one of ordinary skill in the art to modify ‘181 in view of Hayasaki to use the plasma spraying generation current intensity of 660 A, argon flow rate of 42 NPLM and spray distance of 150 mm as suggested by Thippareddy with an expectation of predictably acceptable results, because Hayasaki would indicate APS spraying using argon and hydrogen gas and a feed rate of 30 g/min for the powder, and Thippareddy would suggest other conventional features when using plasma spraying with argon and hydrogen gas would include the plasma spraying generation current intensity of 660 A, argon flow rate of 42 NPLM and spray distance of 150 mm, giving the suggested features of claims 2-4.

Response to Arguments
Applicant's arguments filed November 9, 2022 have been fully considered. 
(A) Due to the amendments to the claims, the rejections have been adjusted, with the Hayasaki now used as the primary reference in the 35 USC 103 rejections.
(B) Also note the new 35 USC 112 rejections, as discussed above.   Applicant’s attorney argues that the mesophase is a state of matter intermediate between liquid and solid (as noted by the Examiner), and further argues that the “Y-Si-O mesophase” is simply represented as a term to express the ternary system, and is an expression used in the art, and the mesophase formed when SiO2 doped into the Y2O3 structure for example, and argued that when the amount of silica exceeds 10 mass%, the constituent to be disappeared in the form of silica is converted to a Y-Si-O mesophase and when the mean grain diameter of the silica powder is at least 30 % greater than that of the yttrium compound powder an excess amount of Y-Si-O mesophase may be generated in the powder.  It is further argued by applicant’s attorney that in the originally filed specification it is described that the yttrium based powder includes the mesophase, and can be included in the powder before and after coating, as disclosed in the originally filed specification.
The Examiner has reviewed these arguments, however, the 35 USC 112(a) and (b) rejections as to when the mesophase is present are maintained.  Applicant’s attorney argues features as to the Y-Si-O mesophase expressing the ternary system and the structure from doping SiO2 are attorney arguments, without a showing that this is what is understood in the art.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Furthermore, the arguments as to the formation of silica converted to an SiO2 mesophase when the silica is more than 10 mass% and the mean grain diameter difference are both described in the specification as filed as actions that would occur in the thermal spray coating or during coating (as discussed in the rejections above), not that the mesophase would be formed in the powder before plasma spraying.  Similarly, as discussed in the 35 USC 112(a) rejection, while the disclosure refers to the amount of mesophase in the powder, it does not disclose when the powder has this amount—before, during and/or after spray coating, while the discussion in the disclosure of actually forming mesophase is not before the spray coating occurs.  Therefore, it is not supported to claim this and confusing as to what is intended, and the rejection is maintained. 
(C) As to the 35 USC 103 rejections, it is argued that the size and weight limitations are critical, and the difference in mean grain diameter is critical.  
The Examiner has reviewed these arguments, however, the rejections above are maintained.  While the rejection uses optimizing of ranges from Hayasaki, for example, there is not a showing of criticality as to the size and weight limitations and the difference in mean grain diameter as discussed in detail in paragraph 16 above, and as well, as to the weight/mass amounts of silica/yttrium compound, the weight amounts of silica from the examples of Hayasaki would suggest specific values in the claimed range.  Applicant’s attorney refers to effects of the amounts of silica/yttria, difference in size, but no showing that this is critical is made as discussed above in paragraph 16.
 (D) As to the double patenting rejections, no arguments were provided as to the rejections, and they are maintained as discussed above (note that the rejection now uses the issued patent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718